Pratt, J.
The idea of a sewer in a city or village implies its use for the purpose of a drain for the houses, and it is more convenient,'a great saving -of expense, and avoids the tearing up of the streets if the connections are made at the time the sewers are built. If the bid in this case is made to include the house connections, then the bid of the defendant Merritt was much the lowest. We think it was a part of the bid and contract, and that the contract was properly awarded to him. The fact that the individual owners of the houses to which the connections were to be made were obliged to pay the .expense of such connections was immaterial. The trustees were acting for the people, and it was their duty to weigh all the circumstances, and render such a judgment as would best carry out their trust. The specifications included the house connections, and there can be but little doubt but that upon the face of the bids Merritt was the lowest bidder; but if the house connections are not to be regarded as included in the contract, the trustees had the right to award the contract to Merritt as being the lowest responsible bidder. It is beyond question that the trustees acted in good faith, and for the best interest of the people whose agents they were, and it is therefore a mere question of power under the statute that is challenged by the plaintiff. The difference between the bids was small, and the trustees were called upon to exercise their judgment as to which was the lowest responsible bidder in view of all the circumstances. As was stated in the case of People v. Dorsheimer, 55 How. Pr. 118; “Efficiency and promptness in doing any work must depend largely upon the man who does it, having reference to his ability, integrity, and responsibility. The board was authorized to discriminate between the bidders. So long as there has been no abuse of discretion, but only honest action to carry out the legislative will, the court will not interfere.” The bid of Georgi was well calculated to excite a suspicion of bad faith, and cause the trustees to hesitate and seek the advice of their counsel *63and engineers, and it was only after such careful investigations the decision .was made. Such a determination is quasi judicial, and not the subject of review in the courts. People v. Gleason, 4 N. Y. Supp. 383. It must be borne in mind that this action is in the nature of one of waste; and, unless a gross abuse of power is shown, the action of the board must stand. It was the duty of the board of trustees not only to take measures for building the sewer, as required by the act, but to use reasonable care to protect individual owners of the buildings to be connected with the sewer. It was not reasonable, in order to save the small sum of $1,600 upon the main contract; to permit the owners of buildings along the sewer to be robbed by having to pay prices more than double their value for house connections. There is no merit in this action, and the judgment must be affirmed, with costs.